                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                          )      Chapter 11
                                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC, )                                  Case No. 17-12560 (JKS)
et al.,                                                         )      (Jointly Administered)
                                                                )
                                    Debtors.                    )
_______________________________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of )                          Adversary Case No. 19-50307 (JKS)
the Woodbridge Liquidation Trust, successor in                  )
interest to the estates of WOODBRIDGE GROUP )
OF COMPANIES, LLC, et al.,                                      )
                                    Plaintiff,                  )
 vs.                                                            )
                                                                )
ALEXANDER S. ADUNA; EMMA R. ADUNA, )
                                                                )
                                    Defendants.                 )
__________________________________________ )

          MOTION OF LAW OFFICE OF CURTIS A. HEHN TO WITHDRAW
         AS COUNSEL TO DEFENDANTS ALEXANDER AND EMMA ADUNA

          The Law Office of Curtis A. Hehn (referred to hereafter as the “Firm”) is counsel

to Alexander S. Aduna and Emma R. Aduna (collectively, the “Defendants”) in the

above-referenced adversary proceeding (the “Adversary Proceeding”) filed by Michael

Goldberg (the “Plaintiff”), as the Liquidating Trustee of the Woodbridge Liquidation

Trust, successor in interest to the estates of Woodbridge Group of Companies, LLC, et al.

(collectively, the “Debtors”). By way of this motion (the “Motion”), the Firm seeks to

withdraw as counsel for the Defendants pursuant to Local Rule 9010-2, and in

accordance with the terms of the parties’ engagement (the “Engagement Letter”). 1 In



1
 In light of the nature of the relief sought in the Motion, the Firm waives its right to file a brief in support
of the Motion pursuant to Local Rule 7007-1(a)(iii).

                                                        1
support of the Motion, the Firm states as follows:

                       FACTS AND PROCEDURAL HISTORY

               1.      On August 26, 2019, the Plaintiff filed a four-count complaint

[Adv. Docket No. 1] (the “Complaint”) against the Defendants, pursuant to which the

Plaintiff sought to avoid and recover (i) two allegedly preferential transfers in the

aggregate amount of $100,038.89, and (ii) 15 allegedly constructively fraudulent

transfers in the aggregate amount of $8,497.18.

               2.      After the filing of the Complaint, the Defendants retained the Firm

to represent them before the Bankruptcy Court in connection with defending against the

Complaint.

               3.      On October 4, 2019, the Firm filed an Answer [A.P. Docket No. 4]

to the Complaint upon behalf of the Defendants, wherein the Firm asserted 25 affirmative

defenses to avoidance liability, and asserted the Defendants’ rights to a jury trial on the

claims asserted against them in the Complaint pursuant to the Seventh Amendment of the

United States Constitution.

               4.      On September 4, 2020, the Court entered a scheduling order [A.P.

Docket No. 32] (the “Scheduling Order”). Pursuant to paragraph 5 of the Scheduling

Order, the Plaintiff and the Defendants agreed to toll discovery in the Adversary

Proceeding pending mediation, in the hopes of being able to resolve the Complaint on a

consensual basis.

               5.      On November 5, 2020, the parties entered into that certain

Stipulation Regarding Appointment of Mediator [A.P. Docket No. 36], pursuant to which

                                              2
the parties agreed to the appointment of Conor Bifferato as the mediator in this Adversary

Proceeding. On November 6, 2020, the Court entered an Order [A.P. Docket No. 37]

formally assigning this Adversary Proceeding to mediation, and appointing Mr. Bifferato

as the mediator for this case.

               6.      Mediation in this matter was scheduled to occur on April 13, 2021.

               7.      While trying to prepare the Defendants for mediation, the

relationship between the Firm and the Defendants broke down. Despite repeated requests

and entreaties, the Defendants have refused to provide the Firm with documents that may

help their case during the mediation, and on April 12, 2021, advised the Firm that (i) they

would not be participating in the mediation, and (ii) no longer desired the Firm’s services.

In addition, the Defendants communicated to the undersigned counsel that they believed

the Firm was representing the Plaintiff, and not them.

               8.      As a result of this situation, the mediation scheduled for April 13,

2021, did not occur, and the Firm informed the mediator, and counsel for the Plaintiff,

that it intended to file this Motion seeking to withdraw as counsel for the Defendants.

               9.      Prior to filing of this Motion, the Firm orally advised the

Defendants during a phone call on April 12, 2021, that it would file a motion seeking to

withdraw as their counsel. In addition, the Firm will email a copy of the Motion to the

Defendants immediately after its filing, and will serve hard copies of the Motion upon the

Defendants via certified mail in accordance with Local Rule 9010-2(b), and via overnight

mail.




                                             3
                                   RELIEF REQUESTED

                 10.     Pursuant to this Motion, the Firm seeks to withdraw as counsel to

the Defendants.

                                    BASIS FOR RELIEF

                 11.     The Firm seeks to withdraw as counsel for the Defendant pursuant

to Local Rule 9010-2(b), and the terms of the Engagement Letter. Local Rule 9010-2(b)

states:

          An attorney may withdraw an appearance for a party without the Court’s
          permission (i) when such withdrawal will leave a member of the Bar of the
          District Court appearing as attorney of record for the party, or (ii) when the party
          (a) has no controversy pending before the Court and (b) the attorney certifies that
          the party consents to withdrawal of counsel. Otherwise, no appearance shall be
          withdrawn except by order on a motion duly filed, served on each party and
          served on the party client by registered or certified mail addressed to the client’s
          last known address, at least fourteen (14) days before the motion is heard by the
          Court. The filer is not required to confer other than with its party client prior to
          filing the motion to withdraw.

Del. L.B. Rule 9010-2 (emphasis added). The Engagement Letter between the parties

provides for the termination of services by either party under certain circumstances, and

states, in pertinent part, that:

          Termination. You have the right to terminate the Firm’s services at any time upon
          written notice. (Email correspondence, or an informal letter, suffices.) You agree
          to pay for all reasonable services rendered and costs or expenses paid or incurred
          prior to the date of such termination in accordance with the terms of this letter.
          The Firm also has the right to withdraw from this Representation if you fail to
          comply with this agreement, or … if any fact or circumstance arises that would
          render the Firm’s continuing representation unlawful or unethical, or for any other
          reason for which withdrawal is authorized or required under applicable law or
          rules of professional conduct, including your refusal to cooperate with the Firm or
          to follow the Firm’s advice on a material matter. In the event of the Firm’s
          withdrawal, you agree to (i) execute such documents as will permit the Firm to
          withdraw from representing you, and (ii) pay for all reasonable services rendered
          and costs or expenses paid or incurred prior to the date of such withdrawal.


                                                4
Engagement Letter, §1 (E), pg. 2 (emphasis added).

               12.     Given the Defendants (i) refusal to provide documents to the Firm

which may have helped them in the mediation, (ii) refusal to participate in the mediation,

(iii) desire to no longer have the Firm represent them, and (iv) belief that the undersigned

counsel represents the Plaintiff, the Firm respectfully submits that it is no longer able to

effectively and zealously represent the Defendants as required under the rules of

professional conduct. Accordingly, in light of these circumstances, and pursuant to Del.

L.B. Rule 9010-2 and Section 1(E) of the Engagement Letter, the Firm seeks to withdraw

as counsel for the Defendants.

               13.     In connection with such withdrawal, the Firm notes that:

               •       it did not require, nor receive, a retainer from the Defendants;

               •       to date, it has only charged the Defendants $774.37 for services
                       provided (for which the Firm has not received payment); and

               •       it has not charged the Defendants for any costs and expenses
                       incurred upon the Defendants behalf.

To ensure that the Defendants are not prejudiced by the Firm’s requested withdrawal in

the event that the Motion is granted, the Firm hereby waives all of the fees for legal

services that it has earned in this case, and any right to payment for such fees.

               14.     In light of the above-noted waiver of fees in the event that the

Motion is granted by the Court, the Firm submits that the Defendant will not be

prejudiced by the Firm’s withdrawal. This is so because (i) the Firm’s representation will

not have cost the Defendants anything, and (ii) all of the discovery deadlines have been

tolled pursuant to the Scheduling Order entered in this case, pending the filing of the


                                              5
Certificate of Completion by the mediator pursuant to Local Rule 9019-5(f)(ii).

                             SERVICE OF THE MOTION

               15.    As noted above, copies of the Motion will be served upon the

Defendants via certified mail, overnight mail, and email. In addition, copies of the

Motion will be served upon the Mediator (Connor Bifferato) and counsel for the Plaintiff

via email. This service complies with the service requirements for withdrawal as counsel

pursuant to Local Rule 9010-2(c).

                      [Remainder of Page Intentionally Left Blank]




                                             6
       WHEREFORE, for the reasons set forth above, the Defendant respectfully

requests that the Court grant the Motion, and approve the Firm’s withdrawal as counsel

for the Defendants, and grant such other and further relief as is just and proper.



Dated: April 12, 2021                         Law Office of Curtis A. Hehn

                                              /s/ Curtis A. Hehn
                                              Curtis A. Hehn (Bar No. 4264)
                                              1007 N. Orange St., 4th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 757-3491
                                              Fax: (302) 397-2155
                                              Email: curtishehn@comcast.net

                                              Counsel for Defendants




                                              7
